BROWN, J.
(dissenting).
I dissent. The evidence made the question of contributory negligence one for the jury. The boy did not, as said in the majority opinion, walk behind the cows “for his own convenience,” but, on the contrary, for the reason that he deemed it necessary to do so. He testified — and there is nothing in the record to contradict him —that one of the cows would not lead, and because of this fact, his team being gentle and easily guided by the voice, he walked behind to drive her. If the cow would not lead, .tied behind the wagon, it was clearly not necessary that the boy remain upon the seat of his wagon, and drag the animal across the track by the horns. It was for the jury to say whether he acted prudently or not. Indeed, if the evidence is conclusive either way upon this *260question, it is in favor of the proposition that he was not negligent. I concur in the result in other respects.
START, O. J.
(dissenting).
I concur in the dissenting opinion of Justice BROWN.